United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-88
Issued: March 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 11, 2006 appellant filed a timely appeal of a September 20, 2006 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to factors of her
federal employment.
FACTUAL HISTORY
On September 3, 2004 appellant, then a 46-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained herniated discs as a result of her federal
employment. She indicated that she believed her condition was causally related to employment
activities such as lifting, carrying, bending and repetitive motion. Appellant reported awareness
of the condition in February 2004 and its relationship to employment in July 2004.

An employing establishment supervisor stated in a September 3, 2004 letter that appellant
was involved in a motor vehicle accident on May 5, 2004 while not in the performance of duty.
The supervisor indicated that appellant was off work from May 6 to 8, 2004.
In a report dated November 22, 2004, Dr. Kenneth Kurica, an orthopedic surgeon, stated
that appellant was initially seen in August 2004. He stated that appellant had experienced back
and leg pain for approximately a year and her current diagnosis was herniated disc L5-S1 and
degenerative disc disease. Dr. Kurica noted that appellant was involved in a motor vehicle
accident on May 5, 2004 while on her way to an appointment with Dr. Pamela Aschenbrener for
her back. However, appellant did not feel the accident exacerbated the underlying condition.
Dr. Kurica opined that the condition was “related to work from both aggravation and
precipitation, as it had never been present before and there is no related other reason for it.”
By decision dated December 2, 2004, the Office denied the claim for compensation.
Appellant requested reconsideration, which was denied without review of the merits in a
January 10, 2005 decision. She again requested reconsideration and submitted a February 14,
2005 report from Dr. Kurica who indicated that appellant needed surgery for the herniated disc
and that she also had instability at L4-5 and L5-S1 with foraminal stenosis.
In a report dated February 6, 2006, Dr. Kurica stated that he had reviewed the job
requirements of a rural carrier and his office notes. He opined that the repetitive nature of the
lifting and bending “is medically probable to have resulted in the condition that required
surgery.” Dr. Kurica also stated that appellant may have exacerbated a preexisting degenerative
condition.
By merit decision dated March 20, 2006, the Office denied modification of its
determination that appellant had not established an injury causally related to federal
employment.
Appellant again requested reconsideration and submitted a June 13, 2006 report from
Dr. Kurica who responded to the specific findings by the Office in the March 20, 2006 decision
with respect to the medical evidence. Dr. Kurica noted that, while appellant received medical
treatment for her back in 1998, there was no history of persistent back pain prior to 2003. He
reported that appellant was able to return to work after the May 2004 accident and it was only
after returning to work that she had increased symptoms and saw Dr. Aschenbrener six weeks
after the accident. Dr. Kurica indicated that patients with an acute herniated disc generally have
acute pain after the event, but appellant did not have exacerbation until after she returned to
work. He opined, “I fully confirm that I believe that it is medically probable that the term nature
of her position, which did require repetitive lifting and bending indeed did result in ultimately
herniated disc that required surgical intervention.” Dr. Kurica stated that his opinion was based
on a combination of the medical history and diagnostic tests.
By decision dated September 20, 2006, the Office again denied modification. It found
that there were “inconsistencies in the time lines of your claimed injury,” noting that appellant
was able to continue working after February 15, 2004. With respect to medical evidence, the
Office found the statement regarding “medically probable” was an equivocal statement. The
Office concluded that appellant had “met the fact of injury component in your case. However,

2

your case remains denied as you have failed to establish the causal relationship element in your
case.”
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.5
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6
ANALYSIS
Appellant filed an occupational claim alleging that job duties such as lifting and bending
contributed to a back condition. Although the September 20, 2006 Office decision refers to
inconsistencies in the claim, there are no factual inconsistencies. Appellant identified the work
factors she believed contributed to her condition and there is no evidence disputing that she

1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

Id.

3

performed the identified activities. The issue is whether the medical evidence establishes a
diagnosed condition causally related to the identified work factors.7
The Office determined that Dr. Kurica’s June 13, 2006 report provided an equivocal
opinion. Dr. Kurica provided a report that responded to the deficiencies in his prior report as
outlined by the Office in its March 20, 2006 decision. He explained his opinion that the
diagnosis of herniated disc was causally related to employment factors and not to a motor vehicle
accident in May 2004. Dr. Kurica noted the medical history and appellant’s job duties, and his
opinion was neither speculative nor equivocal. The Board finds that he provided probative
medical evidence in support of the claim.
While the evidence is not yet sufficient to establish the claim, it is sufficient to require
further development.8 The case will be remanded to the Office for further development of the
medical evidence and referral to an appropriate specialist for a rationalized opinion on causal
relationship between a diagnosed condition and the identified work factors. After such further
development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The case is remanded to the Office for further development of the medical evidence.

7

The Office stated that appellant had met the “fact of injury component” of her claim. This appears to be a
finding that appellant submitted evidence of a diagnosed condition. It is well established that “fact of injury”
requires that appellant submit sufficient evidence to establish an injury in the performance of duty. See Caroline
Thomas, 51 ECAB 451 (2000). It is evident from the September 20, 2006 decision that the Office did not accept
that appellant sustained a diagnosed condition causally related to work factors.
8

See Allen C. Hundley, 53 ECAB 551 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 20, 2006 is set aside and the case remanded for further
development consistent with this decision of the Board.
Issued: March 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

